Exhibit 10.11

 

LOGO [g633943ex10_11pg01.jpg]

December 20, 2013

Elisa Steele

531 Patrick Way

Los Altos, CA 94022

 

Re: Employment Terms

Dear Elisa,

Jive Software (the “Company”) is pleased to offer you the position of Executive
Vice President, Chief Marketing Officer & Strategy:

Your base compensation will be $29,166 per month, which is equal to $350,000
annually, less payroll deductions and all required withholdings. In addition,
you are eligible for a bonus up to $175,000 per year; for an annual target
compensation of $525,000. Your bonus will be paid according to the terms and
conditions of our executive bonus plan pursuant to metrics established by the
Compensation Committee of our Board of Directors.

Subject to Board approval, you will be granted 375,000 restricted stock units.
The Restricted Stock Units will be issued pursuant to the Company’s Stock
Incentive Plan and standard form of stock option agreement, copies of which will
be provided to you separately. The grant of 375,000 restricted stock units will
vest quarterly over a four (4) year period, the first vesting will occur on or
around May 16, 2014. In addition, you will be eligible to receive 30,000
restricted stock units which will vest in a single, one-year tranche based on a
combination of continued service and performance (the “Performance RSU”). The
performance period will be calendar year 2014, and vesting will be based on
performance metrics established by the Compensation Committee of the Board of
Directors. At the discretion of the Compensation Committee, the RSUs that are
not earned based on performance in one year may be carried forward to the
subsequent year.

In addition to the terms of this letter, you will be provided the benefits set
forth in the attached Change of Control and Retention Agreement.

All of your responsibilities and actions will at all times be subject to the
appropriate approval of the CEO and the Board of Directors of the Company (the
“Board”), and you will be reporting directly to Tony Zingale, CEO.

You will be paid semi-monthly and you will be eligible for the standard Company
benefits, which currently includes the following: medical insurance, dental
insurance, life insurance, FlexTime, 401(k), and paid holidays. The standard
Company benefits offerings may, at the Company’s discretion, be changed from
time to time. Details about the current benefit plans are available for your
review.

JIVESOFTWARE 325 Lytton Ave Suite 200, Palo Alto, CA 94301

o. 1.650.319.1920    f. 1.650.319.0796    www.jivesoftware.com



--------------------------------------------------------------------------------

LOGO [g633943ex10_11pg01.jpg]

 

This offer is contingent on the satisfactory completion of your reference and
background check, including verification of any employment references you have
provided and your legal entitlement to work in the United States. If the Company
is unable to obtain such verification following reasonable efforts to do so,
your employment will be terminated immediately.

As a Company employee, you will be expected to abide by Company rules and
policies, which will be communicated to you by the Company, and may be modified
from time to time with notice at the Company’s discretion.

The Company’s regular business hours are 8am-5pm, however, you will likely be
expected to work additional hours as required by the nature of your work
assignments.

You will be employed as an “at-will employee” of the Company, which means that
you or the Company may terminate your employment at any time for any reason or
no reason, with or without cause, and with or without advance notice. This
at-will employment arrangement cannot be modified in any way except by a writing
signed by you and the Company’s Chief Executive Officer.

As a condition of your employment, you will be required to sign and return the
Employee Proprietary Information and Inventions Agreement enclosed with this
letter on your first day of employment.

Please sign and date this letter, and return via email to me at
vicki.ryan@jivesoftware.com or fax to 503.296.2312.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

/s/ Vicki Ryan

Vicki Ryan, SVP of Human Resources Accepted:

/s/ Elisa Steele

Elisa Steele

December 20, 2013

Date Attachment: Employee Proprietary Information and Inventions Agreement

 

JIVESOFTWARE 325 Lytton Ave Suite 200, Palo Alto, CA 94301

o. 1.650.319.1920    f. 1.650.319.0796    www.jivesoftware.com